

115 HR 2592 IH: Expanding the Impact of the HUBZone Program Act of 2017
U.S. House of Representatives
2017-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2592IN THE HOUSE OF REPRESENTATIVESMay 22, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the definitions relating to HUBZones in the Small Business Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Expanding the Impact of the HUBZone Program Act of 2017. 2.Amendments to HUBZone definitions (a)In generalSection 3(p) of the Small Business Act (15 U.S.C. 632(p)) is amended—
 (1)in paragraph (1) by inserting designated on a map by the Administrator that is after any area; (2)in paragraph (4)—
 (A)by amending clause (ii) of subparagraph (D) to read as follows:  (ii)LimitationWith respect to a base closure area that is a census tract or nonmetropolitan county described in clause (i), such census tract or nonmetropolitan shall be treated as a HUBZone for a period beginning on the date the military installation undergoes final closure and ending on the date the Administrator makes a final determination as to whether or not to implement the applicable designation described in subparagraph (A) or (B) in accordance with the results of the decennial census conducted after the area was initially designated as a base closure area.;
 (B)by amending subparagraph (E) to read as follows:  (E)Qualified disaster area (i)In generalSubject to clauses (ii) and (iii), the term qualified disaster area means any census tract or nonmetropolitan county located in a major disaster area or an area in which a catastrophic incident has occurred if such census tract or nonmetropolitan county ceased to be qualified under subparagraph (A) or (B), as applicable, during the period beginning 5 years before the date on which the President declared the major disaster or the catastrophic incident occurred.
 (ii)DurationA census tract or nonmetropolitan county shall be considered to be a qualified disaster area only for the period of time ending on the date on which the Administrator makes a final determination as to whether or not to implement the applicable designation described in subparagraph (A) or (B) in accordance with the results of the decennial census conducted after the area was initially designated as a qualified disaster area and beginning—
 (I)in the case of a major disaster declared by the President, on the date the President declared the major disaster for the area in which the census tract or nonmetropolitan county, as applicable, is located; or
 (II)in the case of a catastrophic incident, on the date on which the catastrophic incident occurred in the area in which the census tract or nonmetropolitan county, as applicable, is located.
 (iii)ExtensionWith respect to a census tract or nonmetropolitan county that is a qualified disaster area because it is located in an area in which a catastrophic incident occurred, the Administrator may extend the period described in clause (ii) if the Administrator determines that the census tract or nonmetropolitan county has not fully recovered from the catastrophic incident.
 (iv)DefinitionsIn this subparagraph: (I)Major disaster areaThe term major disaster area means an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 (II)Other definitionsThe terms census tract and nonmetropolitan county have the meanings given such terms in subparagraph (D)(iii).; and (3)by amending paragraph (5) to read as follows:
					
 (5)Qualified HUBZone small business concernThe term qualified HUBZone small business concern means a HUBZone small business concern that has been certified by the Administrator in accordance with the procedures described in section 31.. 
 (b)Determination of certain qualified areasThe Administrator of the Small Business Administration shall make any determination as to whether or not to implement the applicable designation described in subparagraph (A) or (B) of section 3(p)(4) of the Small Business Act (15 U.S.C. 632(p)(4)) immediately after the Census Bureau publicly releases the first results from the decennial census that occurs after the date of the enactment of this Act.
 (c)Technical amendmentsSection 3(p)(4)(B) of the Small Business Act (15 U.S.C. 632(p)(4)(B)) is amended— (1)in clause (i), by striking section 42(d)(5)(C)(ii) of the Internal Revenue Code of 1986 and inserting section 42(d)(5)(B)(ii) of the Internal Revenue Code of 1986; and
 (2)in clause (ii)(III), by striking section 42(d)(5)(C)(iii) of the Internal Revenue Code of 1986 and inserting section 42(d)(5)(B)(iii) of the Internal Revenue Code of 1986. 3.Repeal of 5-year limitation on HUBZone status of base closure areasSection 152(a) of title I of division K of the Consolidated Appropriations Act, 2005 (15 U.S.C. 632 note) is amended by repealing paragraph (2).
		4.Amendments to HUBZone Program
 (a)Clarifications to eligibility for HUBZone ProgramSection 31(c) of the Small Business Act (15 U.S.C. 657a(c)) is amended to read as follows:  (c)Eligibility requirements; enforcement (1)CertificationIn order to be certified by the Administrator as a qualified HUBZone small business concern, a HUBZone small business concern shall submit documentation the Administrator stating that—
 (A)at the time of certification and at each examination conducted pursuant to paragraph (4), the principal office of the concern is located in a HUBZone and not fewer than 35 percent of its employees reside in a HUBZone;
 (B)the concern will attempt to maintain the applicable employment percentage under subparagraph (A) during the performance of any contract awarded to such concern on the basis of a preference provided under subsection (b); and
 (C)the concern will ensure that the requirements of section 46 are satisfied with respect to any subcontract entered into by such concern pursuant to a contract awarded under this section.
 (2)VerificationIn carrying out this section, the Administrator shall establish procedures relating to— (A)the filing, investigation, and disposition by the Administration of any challenge to the eligibility of a HUBZone small business concern to receive assistance under this section (including a challenge, filed by an interested party, relating to the veracity of documentation provided to the Administration by such a concern under paragraph (1)); and
 (B)verification by the Administrator of the accuracy of any documentation provided to the Administration by a HUBZone small business concern under paragraph (1).
 (3)TimingThe Administrator shall complete the verification procedures described in paragraph (2) in a reasonable time, not later than 30 days after the date on which the Administrator receives sufficient and complete documentation from a HUBZone small business concern under paragraph (1).
 (4)ExaminationsThe Administrator shall conduct biennial and random program examinations of qualified HUBZone small business concerns to ensure that such a concern meets the requirements of paragraph (1).
						(5)Length of eligibility
 (A)In generalA certification given to a qualified HUBZone small business concern under paragraph (1) shall be valid for a period of not more than 10 years.
 (B)RecertificationAt the end of the period described in subparagraph (A), a HUBZone small business concern that meets the requirements of paragraph (1) may apply to be recertified as a qualified HUBZone small business concern by the Administrator for a subsequent period of not more than 10 years.
 (6)Loss of certificationA HUBZone small business concern that, based on the results of an examination conducted pursuant to paragraph (4) no longer meets the requirements of paragraph (1), shall have 60 days to submit documentation to the Administrator to be recertified as a qualified HUBZone small business concern. During the 60-day period, such concern may not compete for or be awarded a contract under this section. If such concern fails to meet the requirements of paragraph (1) by the last day of the 60-day period, such concern will not be certified as a qualified HUBZone small business concern.
 (7)HUBZone mapsThe Administrator shall annually update maps designating HUBZones and the Administrator may annually designate new HUBZones pursuant to subparagraph (C), (D), or (E) of section 3(p)(4).
 (8)List of qualified HUBZone small business concernsThe Administrator shall establish and maintain on the Internet a list of qualified HUBZone small business concerns that shall—
 (A)to the extent practicable, include the name, address, and type of business with respect to such concern;
 (B)be updated by the Administrator not less than annually; and (C)be provided upon request to any Federal agency or other entity.
 (9)Provision of dataUpon the request of the Administrator, the Secretary of Labor, the Administrator of the Federal Emergency Management Agency, the Secretary of Housing and Urban Development, and the Secretary of the Interior (or the Assistant Secretary for Indian Affairs), shall promptly provide to the Administrator such information as the Administrator determines to be necessary to carry out this subsection.
 (10)PenaltiesIn addition to the penalties described in section 16(d), any small business concern that is determined by the Administrator to have misrepresented the status of that concern as a qualified HUBZone small business concern for purposes of this section, shall be subject to liability for fraud, including section 1001 of title 18, United States Code, and sections 3729 through 3733 of title 31, United States Code..
 (b)Performance metricsSection 31 of the Small Business Act (15 U.S.C. 657a) is amended— (1)in subsection (a), by inserting , including promoting economic development in economically distressed areas (as defined in section 7(m)(11)), after assistance;
 (2)by redesignating subsection (d) as subsection (e); and (3)by inserting after subsection (c) the following new subsection:
					
						(d)Performance metrics
 (1)In generalNot later than 1 year after enactment of this Act, the Administrator shall publish performance metrics designed to measure the success of the HUBZone program established under this section in meeting the program’s objective of promoting economic development in economically distressed areas (as defined in section 7(m)(11)).
 (2)ReportNot later than 90 days after the last date of each fiscal year, the Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report—
 (A)analyzing the data from the performance metrics; and (B)including the number of HUBZone small business concerns that lost certification as a qualified HUBZone small business concern because of the results of an examination performed under subsection (c)(4), and the number of those concerns that did not submit documentation to be recertified under subsection (c)(5)(B)..
 (c)Authorization of appropriationsSection 31(e) of the Small Business Act (15 U.S.C. 657a), as redesignated by subsection (b), is amended by striking fiscal years 2004 through 2006 and inserting fiscal years 2017 through 2020.
 5.Current HUBZone small business concernsA HUBZone small business concern that was qualified pursuant to section 3(p)(5) of the Small Business Act on or before the date of the enactment of this Act shall be deemed to be a qualified HUBZone small business concern, as defined in section 3(p)(5) of the Small Business Act, for a period not to exceed 10 years beginning on the date on which the concern was first qualified. At the end of such period, the concern may reapply to be certified as qualified HUBZone small business concern pursuant to the procedures described in section 31(c) of the Small Business Act.
		